Title: Patrick Gibson to Thomas Jefferson, 21 July 1819
From: Gibson, Patrick
To: Jefferson, Thomas


          
            
               Sir
              Richmond 21st July 1819
            
            Coll Nicholas called upon me to day, to say that your note for $3000 payable in the Farmers’ bank, falls due tomorrow, and that he has received no note from you to renew it—he was in hopes it might have been sent to me—as it was necessary that some step should immediately be taken, I have put in my note in favor of Coll Nicholas for the amount, pledging myself for the forthcoming of yours as soon as possible—You will be pleased at the same time to send me notes for the renewal of the others—With much respect I am
            Sir Your obt Servt
            
              Patrick Gibson
            
          
          
          
            Postscript in Dupl only:
            P.S. Your orders to Js Leitch for 157.98 & to J W White for $150 have appeard & been paid—
          
        